NO. 07-01-0159-CR

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                   SEPTEMBER 23, 2002
                             ______________________________

                                     WALLACE RICHMOND,

                                                               Appellant

                                                  v.

                                    THE STATE OF TEXAS,

                                                  Appellee
                          _________________________________

               FROM THE 179th DISTRICT COURT OF HARRIS COUNTY;

                     NO. 866460; HON. ROBERT JONES, PRESIDING
                          _______________________________

Before QUINN and REAVIS, JJ., and BOYD, SJ.1

       Appellant Wallace Richmond was convicted of the offense of murder and sentenced

to life in prison. He appeals, contending that 1) the trial court erred by admitting character

evidence about the victim during the guilt-innocence phase of the trial and 2) the

prosecutor impermissibly commented on appellant’s failure to testify when the prosecutor

objected to the closing argument of appellant’s counsel. We affirm the conviction.

                                       Background


       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. TEX.
GOV’T CODE ANN. §75.002(a)(1) (Vernon Supp. 2002).
      On August 7, 1995, appellant was riding a city bus in Houston. He apparently

became agitated when a passenger stepped on his foot after entering the bus, and he

began to complain about people disrespecting him. At a later stop, the victim climbed onto

the bus and, as he was standing at the front of the bus putting his bus pass away,

appellant made the comment, “Get off my feet. I’m sick of y’all stepping on my feet.”

Appellant then pulled a knife and stabbed the passenger in the chest. Upon seeing this,

other passengers on the bus restrained appellant until the police arrived. The victim later

died from his wound.

                 Issue One - Admission of Victim Character Evidence

       In his first issue, appellant complains that the trial court erred in allowing the victim’s

mother to present testimony about the victim’s character during the guilt-innocence phase

of the trial. We overrule the issue.

       The exchange in question began when the State asked the witness: “Can you tell

us what type of a person he was?” At that point, appellant objected, asserting that the

evidence was “irrelevant.” The objection was overruled. As can be seen, appellant said

nothing of the evidence being impermissible “character” evidence when he generally urged

that the information was “irrelevant.” Nor does the context of the exchange reveal that the

trial court understood that appellant questioned admission of the evidence because it

purportedly tended to evince the victim’s character. This is fatal since an objection must

be made with sufficient specificity to apprise the trial court of the specific ground of

complaint, unless that ground is apparent from the context. TEX. R. APP. P. 33.1(a)(1);

Aguilar v. State, 26 S.W.3d 901, 905-06 (Tex. Crim. App. 2000). Here, appellant’s general


                                               2
objection on the basis of relevance does not comport with this rule. Consequently, he

failed to preserve the complaint he now asserts on appeal.

                           Issue Two - Comment on Failure to Testify

       By way of his second issue, appellant contends that an objection made by the State

during his closing argument was a comment on his failure to testify. We overrule this issue

as well.

       The contested exchange is as follows:

       Defense Counsel: . . . I mean, he’s on a crowded bus, and he stabs this
       man in front of a bus with four witnesses around, then acts surprised that
       people are trying to restrain him. I mean, think about that. I mean, he
       doesn’t think he’s done anything wrong.

       Prosecutor: Judge, I’m going to object to that as a comment on the
       defendant’s failure to testify.

       Court: That will be sustained.

After the court sustained the prosecutor’s objection, counsel for appellant continued with

his summation. He said nothing about the prosecutor’s action. So, having remained silent

below, appellant waived the complaint on appeal. TEX. R. APP. P. 33.1 (a)(1); Oliva v.

State, 942 S.W.2d 727, 735 (Tex. App.–Houston [14th Dist.] 1997, pet. dism’d) (stating that

alleged error concerning the prosecutor’s comment upon the defendant’s failure to testify

was waived when trial counsel failed to object to the comment).

       Accordingly, we affirm the judgment of the trial court. Pursuant to Rule 2 of the

Rules of Appellate Procedure and in order to expedite the decision, we suspend the




                                            3
operation of Rule 39.9 of the Rules of Appellate Procedure to permit submission of the

case prior to the expiration of the 21-day notice provided for in that rule.


                                                         Brian Quinn
                                                            Justice

Do not publish.




                                             4